211 N.W.2d 414 (1973)
190 Neb. 645
STATE of Nebraska, Appellee,
v.
Richard A. HAINES, Appellant.
No. 38996.
Supreme Court of Nebraska.
October 19, 1973.
*415 T. Clement Gaughan, Public Defender, Richard L. Goos, Chief Deputy Public Defender, Lincoln, for appellant.
Clarence A. H. Meyer, Atty. Gen., Calvin E. Robinson, Asst. Atty. Gen., Lincoln, for appellee.
Heard before WHITE, C. J., and SPENCER, BOSLAUGH, SMITH, McCOWN, NEWTON, and CLINTON, JJ.
SPENCER, Justice.
Defendant, Richard Haines, was granted a 12-hour furlough from the Nebraska Penal and Correctional Complex on August 20, 1972. He failed to return and on August 30, 1972, a warrant was issued for his arrest. On a plea of nolo contendere he was found guilty of escape from custody and sentenced to 1 year in the Nebraska Penal and Correctional Complex, said sentence to be consecutive with the sentence then being served by the defendant. He assigns as error the failure of the trial court to make this sentence concurrent with the one he was already serving, and contends the sentence was excessive. We affirm.
We have repeatedly said that a sentence imposed within the statutory limits will not be disturbed on appeal unless an abuse of discretion appears in the record. State v. Medina (1973), 189 Neb. 765, 204 N.W.2d 785.
We have also repeatedly held that a 1-year consecutive sentence for escape from custody is not excessive. State v. Maddox (1973), 190 Neb. 361, 208 N.W.2d 274.
The defendant has had two prior felony convictions. On this record there is no basis for a finding that the trial court abused its discretion. The judgment is affirmed.
Affirmed.